      Case 9:20-cv-00100-DLC-KLD Document 23 Filed 05/19/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

RAYELLEN MCDONALD,
                                                      CV 20-100-M-DLC
                      Plaintiff,

vs.                                                         ORDER

WALMART, INC.,

                      Defendant.

      Pursuant to the parties Stipulation to Dismiss with Prejudice (Doc. 22),

      IT IS ORDERED that this matter is DISMISSED WITH PREJUDICE, each

party to bear its own costs and attorneys’ fees. See Fed. R. Civ. P. 41(a)(1)(A)(ii).

      DATED this 19th day of May, 2021.




                                          1
